Exhibit 10.3


EXPRESS TECHNOLOGIES, INC.




July 10, 2014


Mr. Charles Allen
Chief Executive Officer
Bitcoin Shop, Inc.
1901 North Fort Myer Drive, Suite 1105
Arlington, VA 22209


RE: Side Letter to the Convertible Note Purchase Agreement between Express
Technologies, Inc. (the “Company”) and Bitcoin Shop, Inc. (the “Purchaser”).


Mr. Allen:


We refer to: i) the Convertible Note Purchase Agreement (the “Agreement”), and
ii) the Convertible Promissory Note (the “Note”) between the Purchaser and the
Company both dated July 10, 2014.  Capitalized terms used herein and not
otherwise defined in this side letter (the “Letter”) shall have the meanings
assigned thereto in the Agreement or the Note.  As further incentive for
Purchaser to enter into the Agreement, the Company hereby agrees to the
following:
 
1. Convertible Note Purchase Option. For the period beginning on July 10, 2014
and ending on October 24, 2014 at 11:59 PM Eastern Standard Time (the “Option
Term”), the Purchaser shall have the option, but not the obligation, to (i)
purchase one or many Convertible Notes (in one or multiple transactions) on the
terms as set forth in the Agreement and the Note with an aggregate purchase
price of up to One Million Dollars ($1,000,000) (the “Option”), or (ii) to the
extent the Company has closed the Next Equity Financing, purchase shares of the
Next Equity Securities (as if the Purchaser had acquired Notes immediately prior
to the Next Equity Financing and converted into the Next Equity Securities) in
an aggregate amount of up to One Million Dollars ($1,000,000).  The Option will
be exercisable in either U.S. dollars or Bitcoins, provided, however that if the
Option is exercised in Bitcoins the BTC to USD exchange rate will be mutually
agreed to by the Company and the Purchaser.
 
2. Automatic Option Extension. The Company agrees that if it has not satisfied
the post-closing obligations as set forth in Section 8 of the Agreement, and any
mutually agreed upon due diligence requests, the Option Term shall be
automatically extended to the date that is two (2) days from the date the
Company satisfies the foregoing obligations.
 
3. Mechanics of Exercise. During the Option Term the Option may be exercised in
whole or in part, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Purchaser’s election to
exercise the Option, and (ii) payment to the Company by no later than three (3)
business days of an amount equal to the applicable Option in cash or by wire
transfer of immediately available funds or the transfer of Bitcoins to the
Company’s designated wallet.
 
4. Advisory Seat. Upon the closing by the Purchaser of a $150,000 Convertible
Note investment (the “Investment”), the Company shall cause Charles Allen
(“Allen”) to be appointed as an Advisor to the Company.  The Company further
represents and warrants that prior to the closing of the Investment it has the
necessary consents of its stockholders and the board of directors of the Company
(the “Board”) to make such appointment.  As an advisor, Allen shall receive a
stock option agreement or warrant to purchase shares of common stock of the
Company equal to 0.25% of the Fully Diluted Capitalization of the Company as set
forth in Exhibit B of the Agreement (the “Advisor Option”) with an exercise
price equal to (a) 9,000,000, divided by (b) the Fully Diluted Capitalization of
the Company.  The Advisor Option shall vest over a two-year period and shall
terminate upon Allen’s appointment to the Board.
 
 
-1-

--------------------------------------------------------------------------------

 
 
5. Board Seat. If the Purchaser: (i) exercises the Option, and (ii) purchases a
Note or Next Equity Securities in an aggregate amount of One Million Dollars
($1,000,000), the Company shall cause Allen to be appointed to the Board.  If
Allen is appointed to the Board, he shall receive a stock option agreement or
warrant to purchase shares of common stock of the Company in a number that, when
combined with the shares vested pursuant to the Advisor Option, shall equal
0.50% of the Fully Diluted Capitalization of the Company as set forth in Exhibit
B of the Agreement (the “Board Option”).  The Board Option will vest over a
two-year period with an exercise price equal to (a) 9,000,000, divided by (b)
the Fully Diluted Capitalization of the Company.
 
6. Information and Inspection Rights. If the Purchaser exercises the Option in
whole or in part, the Purchaser will be entitled to the following basic
financial information: (i) annual unaudited financial statements for each fiscal
year of the Company, including an unaudited balance sheet as of the end of such
fiscal year, an unaudited statement of operations and an unaudited statement of
cash flows of the Company for such year, all prepared in accordance with
generally accepted accounting principles and practices; (ii) quarterly unaudited
financial statements for each fiscal quarter of the Company (except the last
quarter of the Company’s fiscal year), including an unaudited balance sheet as
of the end of such fiscal year, an unaudited statement of operations and an
unaudited statement of cash flows of the Company for such quarter, all prepared
in accordance with generally accepted accounting principles and practices,
subject to changes resulting from normal year-end audit adjustments.  If the
Company has audited records of any of the foregoing, it shall provide those in
lieu of the unaudited versions.
 
7. Entire Agreement. The Agreement, the Note, and this Letter (including the
documents referenced herein) represent the entire understanding and agreement
among the parties hereto with respect to the subject matter hereof.
 
8. Governing Law. This Letter shall be governed by, and construed under, the
laws of the State of New York, without regard to its conflicts of law
principles.
 
The Company and the Purchaser have executed this Letter agreement as of the date
first written above.


 
[Signature Page to follow]
 
 
-2-

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO SIDE LETTER




Very truly
yours,                                                                           Agreed
to and Accepted on
Behalf of:


EXPRESS TECHNOLOGIES,
INC.                                                                           BITCOIN
SHOP, INC.


By:
__________________________                                                                      By:
__________________________
Name: Will
Wheeler                                                                                                      
Name: Charles Allen
Title:
CEO                                                                                                                        Title:
CEO
 
 
-3-

--------------------------------------------------------------------------------

 


EXHIBIT A




EXERCISE NOTICE
TO BE EXECUTED BY THE PURHCSER
TO EXERCISE OPTIONS


Express Technologies, Inc.


The undersigned Option holder (the “Holder”) hereby exercises the right to
purchase Convertible Notes (the “Notes”) of Express Technologies, Inc., a
Delaware corporation (the “Company”), evidenced by the attached side letter
(the “Letter”).  Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Letter, the Agreement or the Note.
 
1.  Form of exercise price.  The Holder intends that payment of the Option shall
be made as:


$____________ “USD” with respect to the principal value of the Notes; and/or


BTC____________ “Bitcoins”, at a BTC to USD exchange rate of _________, with
respect to the principal value of the Notes.
 
2.  Delivery of Notes.  The Company shall deliver to the holder $__________ in
principal value of Notes in accordance with the terms of the Option, and after
delivery of such Notes, $_____________ in principal value of Notes remain
subject to the Option.




Date: _______________ __, 2014.






Bitcoin Shop, Inc.


By:           
Name:           
Title:           